DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: Para 0003 states US Patent 5,963,718 and a “Paver Bloc Edging System”. US Patent 5,963,718 does not appear to be associated with a paver system.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tape cutter secured to the frame with an associated cutting trigger secured to the handle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marty (5,865,943).
	With regard to claim 1, Marty discloses a taping tool comprising:
	a frame (10) having a mounting surface (100) and a peripheral edge (figs. 1,8); 3
	a tape-roll support post (102) mounted to the frame and configured for supporting a roll (22) of 4tape; 5
	a tape roller (108/118) mounted to the frame and extending in a first direction (figs. 1,8), the tape roller 6having a rotatable applicator surface that extends beyond the peripheral edge (fig. 8), wherein 7tape may extend from the roll of tape to the rotatable applicator surface (figs. 1,8; 8(d) at least one ground-engaging device (30/32) mounted to the frame with a ground-contacting 9surface of the ground-engaging device extending in a second direction that is opposed 10to the first direction (fig. 1); and 11 a handle (42) attaching at a bottom handle end to the frame and extending to an opposed 12operator handle end (fig. 1), the operator handle end extending at least partially in the first 13direction from the frame (fig. 1).
	With regard to claim 4, Marty further discloses a spring (120) disposed to apply a 2bias to the tape roller and the frame (col. 3, lines 15-21).
	With regard to claim 6, Marty further discloses the ground-engaging device comprises 2at least one wheel mounted to the frame at a position farther from the handle than the tape 3roller (fig. 1).
	With regard to claim 7, Marty further discloses a second wheel secured to 2the frame (fig. 1).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marty (5,865,943) in view of Lam (2013/0048218).
	With regard to claims 2-3, Marty discloses the invention substantially as claimed as well as pivoting mechanisms for the roller (col. 8, line 40-51; col. 9, lines 26-40) however fails to explicitly state a pivot post mounted to the frame and extending in the first direction; and a strut extending radially from the pivot post and the tape roller rotatably mounted to the strut.
	Lam discloses a taping assembly comprising a pivot post (62) mounted to the frame and extending in the first direction (fig. 1); and a strut (64) extending radially from the pivot post and the tape roller (66) rotatably mounted to the strut (fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marty and utilize a pivot post and strut as taught by Lam in order to provide constant biasing towards the tape roller.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marty (5,865,943) in view of Harkless et al. (9,302,426).
	With regard to claim 5, Marty discloses the invention substantially as claimed as well as the handle extends from the frame so an operator may 3grasp and push the operator handle end (fig. 1) however is silent regarding the bottom handle end 2is secured adjacent a rear edge of the frame.
	Harkless discloses a taping tool wherein the bottom handle end 2is secured adjacent a rear edge of the frame (fig. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harkless and have the handle at a rear edge of the frame as taught by Harkless since such a modification would have merely require relocating the handle as known, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marty (5,865,943)
	With regard to claim 8, Marty discloses the invention substantially as claimed however fails to explicitly state the at least one wheel may be replaced 2by an alternative wheel having a diameter different than a diameter of the at least one wheel.  However, it would have been obvious to one of ordinary skill in the art that one may utilize different sized wheels bas on the design conditions at hand since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marty (5,865,943) in view of Sweeny (4,707,202).
	With regard to claim 9, Marty discloses the invention substantially as claimed as well as a cutting mechanism (col. 12, lines 7-8) however fails to explicitly state a tape cutter secured to the frame and configured to cut the tape upon activation of a cutting trigger secured to the handle.
Sweeny discloses a taping tool comprising a tape cutter (102) secured to the frame (fig. 1-1a) and configured to cut the tape upon activation (col. 6, lines 40-44) of a cutting trigger (24) secured to the handle (fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marty and utilize a tape cutter and trigger as taught by Sweeny in order to cut the tape upon termination of the surface as desired.

Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of independent claim 10.  Taping tools are known known such as those taught by Marty (5,865,943) and Harkless et al. (9,302,426) However, the cited prior art lacks a base plate that defines a mounting surface that includes the tape roll support, tape roller, a ground contacting wheel and the handle as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
6/8/2022